COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


KEITH DEMOND SNELL,                             §
                                                                  No. 08-15-00116-CR
                                                §
                              Appellant,                            Appeal from the
                                                §
V.                                                                 19th District Court
                                                §
                                                              of McLennan County, Texas
THE STATE OF TEXAS,                             §
                                                                  (TC# 2013-1987-Cl)
                                                §
                              Appellee.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 4TH DAY OF NOVEMBER, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.